Scott, J. (dissenting:)
The action is for damages for false imprisonment.
It appears that at some time prior to February 5, 1907, one Stephen Davern, the plaintiff’s brother, was indicted in the State of Ohio for felonious assault. A request for the arrest and extradition of said Stephen Davern was transmitted by the Governor of Ohio to the Governor of this State who thereupon issued his warrant for the arrest of said Stephen Davern, which warrant was received by and filed in the office of the police commissioner of the city of New York on or about May 11, 1908.' It thereupon became the duty of the police to arrest the said Stephen Davern if he should be found within the city of New York.
The defendant Drew resided in the city of New York, was the commissioner and executive member of the executive committee of the National Erectors’ Association,, an organization of firms engaged in the business of erecting structural steel and iron work, which was formed for the' purpose of mutual assistance in the conduct of labor matters. Drew had had nothing to do with the indictment of Stephen Davern in Ohio, but it was a part of his duty to aid in the investigation and prosecution of crimes in consequence of labor troubles, as it is to be inferred that the crime charged against Stephen Davern had been. Drew did not know Stephen-Davern, but he received information from one Boss, who claimed to know Davern, and to have worked with him, that said Stephen Davern was m the *853city of New York. He communicated this information to Police Captain Carey. The police authorities thereupon interrogated Boss, and upon his identification, arrested plaintiff, believing him to be Stephen Davern. Otherwise, .than as above stated, Drew had no part in the arrest of plaintiff. He did see him at police headquarters and in court, and interrogated him as to his identity, and sent a telegram to the prosecuting attorney in Ohio asking a description of the real Stephen.
The plaintiff has sued, in addition to the appellant, the two police officers who made the arrest and the city magistrate who held the plaintiff. The jury exonerated the police officers, found a verdict for six cents damages against the magistrate, and a substantial verdict against the appellant.
The trial justice charged the jury as follows: “Now, as to the defendant Drew, if you determine, gentlemen of the jury, that the defendant Drew did nothing more or less than simply furnish information to the police authorities, upon which they acted, and that although there was a mistake in such information, the information was furnished in good faith, and simply for the purpose of aiding the police in apprehending the party mentioned in the Governor’s warrant, then your verdict ought to be for the defendant Drew.” This was not only an accurate statement óf the law (Brown v. Chadsey, 39 Barb. 253; Farnam v. Feeley, 56 N. Y. 451; Teal v. Fissel, 28 Fed. Rep. 351; 19 Cyc. 329), but it constituted the law of the case for the jury which it was their duty to follow; If they followed it they should have found in favor of the appellant for there is not a particle of evidence that he did anything more than to communicate to the police, in good faith, information which he believed. That he was desirous that Stephen Davern should be apprehended we do not doubt, and no blame can properly attach to him for entertaining such a desire, but there is nothing to suggest even a suspicion that he was actuated by any motive hostile to plaintiff.
The verdict, we are all agreed, was too large in any view of the case. It was enhanced no doubt by the erroneous charge that appellant might be held liable, if liable at all, for everything that was done by the police or the city magistrate after the arrest, including the erroneous arraignment of plaintiff *854before, a city magistrate, instead of a justice of the Supreme Court, or a judge of the Court of. General Sessions. With these matters appellant had nothing to do and was not chargeable with damages by reason. of them. (Gearity v. Strasbourger, 133 App. Div. 701; Whitney v. Hanse, 36 id. 420; Newman v. N. Y., L. E. & W. R. R. Co., 54 Hun, 335; Lock v. Ashton, 18 L. J. [N. S.] Q. B. 76.)
The judgment and order' appealed from should be reversed and a new trial granted, with costs to appellant to abide the event. '
Ingraham, P. J., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event, unless plaintiff stipulates to reduce verdict to $1,000, in which event, judgment as so modified and order affirmed, without costs. Order to be settled on notice.